United States Court of Appeals
                      For the First Circuit


No. 12-2055

                            MING CHEN,

                           Petitioner,

                                v.

              ERIC H. HOLDER, JR., Attorney General,

                           Respondent.


                           ERRATA SHEET

     The opinion of this Court issued on July 9, 2013 is amended
as follows:

     Cover page: "ERIC H. HOLDER., JR." is corrected to "ERIC H.
HOLDER, JR."

     Page 2, line 3: "Board of Immigration Appeal's" is corrected
to "Board of Immigration Appeals'".

     Page 3, line 21: A parenthesis ")" is added to the end of
the quotation.